          Case 4:19-cv-00655-BSM Document 98 Filed 08/25/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


JANICE HARGROVE WARREN                                                       PLAINTIFF


v.                             Case No. 4:19-cv-00655-BSM


CHARLES MCNULTY, et al.                                                      DEFENDANTS



 PLAINTIFF’S BRIEF IN SUPPORT OF HER UNOPPOSED MOTION FOR REMOTE
 APPEARANCE BY MOLLY SCHWARZHOFF, EXECUTIVE VICE PRESIDENT OF
                       RAY AND ASSOCIATES, INC.

       This matter is an employment discrimination, Title VII, 42 U.S.C. §§ 1981 and 1983, and

breach of contract case brought by Dr. Janice Warren (“Dr. Warren”), Assistant Superintendent

for Equity and Pupil Services and former Interim Superintendent, against her employer Pulaski

County Special School District (“PCSSD”). Dr. Warren is a black female.

       This Court has subject matter jurisdiction over this cause of action under 28 U.S.C. §

 1331 because it is a civil action arising under the laws of the United States, specifically 42

U.S.C. §§ 1981, 1983, 2000e-2(a)(1), 2000e-2(a)(2), 2000e-3(a), and 2000e-5(f)(1).

Furthermore, this Court has Supplemental Jurisdiction over Dr. Warren's state law claim against

PCSSD pursuant to 28 U.S.C. § 1367(a).

       The trial of this matter is scheduled for the week of September 20, 2021. The parties

have requested a jury trial.

                                   FACTUAL BACKGROUND

       On December 12, 2017, The PCSSD Board of Education voted to hire Ray and

Associates to conduct a nationwide search to fill the School District’s opening for a permanent
         Case 4:19-cv-00655-BSM Document 98 Filed 08/25/21 Page 2 of 4




Superintendent. Dkt. No. 40-40, Minutes December 12, 2017. Ray and Associates’ services

include the recruiting of candidates, advertising the position, hosting of local fora, and assisting

the Board in developing the hiring rubric for selecting the candidate. During the 2018 PCSSD

search, Molly Schwarzhoff (“Schwarzhoff”), Executive Vice President of Ray and Associates,

oversaw the administrative procedures during PCSSD’s search and supervised Kelli Patterson,

the clerk assisting the on the ground consultants with PCSSD’s search. Kelli Patterson is no

longer employed with Ray and Associates. Ms. Schwarzhoff is familiar with Ray and

Associates’ business practices and search processes. Her testimony is essential for the admission

of documents relevant to Dr. Warren’s case and the jury’s understanding of the Superintendent-

search processes, including developing the advertising and hiring criteria or rubric.

       During discovery, Ryan Ray, former President of Ray and Associates, directed plaintiff’s

counsel to contact Ms. Schwarzhoff regarding a subpoena duces tecum. Ms. Schwarzhoff

responded on behalf of Ray and Associates and was generally available for questions. Plaintiff’s

counsel also interviewed the two on the ground consultants that interacted and met with the

Board in Arkansas. When questioned on relevant processes, the consultants referred plaintiff’s

counsel to Ms. Schwarzhoff.

                                           ARGUMENT

       The entire process of witness testimony is subject to the control of the District Court.

Fed. R. Evid. 611(a)(1). For “good cause in compelling circumstances and with appropriate

safeguards,” this Court may permit testimony in open court by contemporaneous transmission

from a different location. Fed. R. Civ. Pro. 43(a). Fed. R. Evid. 611(a)(1) instructs the district

court to “exercise reasonable control over the mode and order” of witness examination so that

the examination “effective for determination of the truth; avoid wasting time; and protect
            Case 4:19-cv-00655-BSM Document 98 Filed 08/25/21 Page 3 of 4




witnesses from harassment or undue embarrassment.” Fed. R. Evid 611(a)(1); Federal Trial

Handbook Civil § 44:1 (4th ed.). The Court's discretion to control the examination of a witness

is unquestioned.

       1.       Good cause in compelling circumstances exists in this case.

       The surge in infections and deaths from the delta variant of Covid-19 was unforeseeable.

Ms. Schwarzhoff resides in Cedar Rapids, Iowa, with her special needs child. With the surging

rates of infections and deaths from the delta variant of Covid-19, travel is not only high-risk for

Ms. Schwarzhoff but impossible. Ms. Schwarzhoff is willing to testify at the Federal Courthouse

in Cedar Rapids, Iowa. The plaintiff envisions no more than one hour on one day for Ms.

Schwarzhoff’s testimony. It is unlikely that the defendants would require more than an hour for

their cross-examination.

       Ms. Schwarzhoff’s testimony will assist the jury in understanding the processes used by

Ray and Associates to assist the Board, including developing the criteria for advertising and

selecting a permanent Superintendent. Ms. Schwarzhoff’s testimony will assist the jury in

determining the truth.

       2.       Plaintiff’s motion is unopposed.

       Plaintiff’s counsel discussed the filing of this motion with defense counsel Cody Kees.

Defendants are not opposing this motion. Although the parties’ agreement is relevant for this

Court’s deliberation, the Court’s decision is solely an exercise of its discretion. Jennings v.

Bradley, 419 Fed. Appx. 594, 598 (6th Cir. 2011) (compelling circumstances justified requiring

Jennings' witnesses to testify via video teleconferencing); Bertroche v. Mercy Physician Assocs.,

Inc., No. 18-CV-59-CJW-KEM, 2019 WL 7761808, at *1 (N.D. Iowa Oct. 28, 2019) (Good
         Case 4:19-cv-00655-BSM Document 98 Filed 08/25/21 Page 4 of 4




cause and compelling circumstances are established with “relative ease” when the parties have

agreed upon the transmission of testimony).

                                         CONCLUSION

       Because of the health risks created by the delta variant of Covin-19, plaintiff requests this

Court to permit Ms. Schwarzhoff to testify remotely from her office or the Federal Courthouse in

Cedar Rapids, Iowa.

                                      Respectfully submitted this 25th day of August, 2021,
                                            Sarah Howard Jenkins
                                            Arkansas Bar #97046
                                            SARAH HOWARD JENKINS, PLLC
                                            P.O. Box 242694
                                            Little Rock, Arkansas 72223
                                            Phone: (501) 406-0905
                                            sarah@shjenkinslaw.com (email)
